Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 3, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149123                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 149123
                                                                     COA: 321026
                                                                     Oakland CC: 13-246791-FC
  WILLIAM MICHAEL DHONDT,
           Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the March 27, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the question presented
  is moot.

         ZAHRA, J. (concurring).

          I concur with the Court’s decision to deny leave to appeal because the issue is
  moot. I write separately to address the trial court’s erroneous interpretation of MCL
  780.761. At trial, the victim testified and was cross-examined in the prosecution’s case-
  in-chief. Following that testimony, the trial court ordered that he still be subject to
  sequestration. This was an error, however, because MCL 780.761 provides, in relevant
  part: “If the victim is going to be called as a witness, the court may, for good cause
  shown, order the victim to be sequestered until the victim first testifies. The victim shall
  not be sequestered after he or she first testifies.” (Emphasis added.) Under the plain
  language of this statute, a victim can no longer be sequestered, regardless of whether the
  victim might potentially be called to testify a second time, once the victim first testifies.
  In this case, the victim first testified in the prosecution’s case-in-chief, at which point his
  sequestration should have ended. Accordingly, the trial court’s order to continue the
  victim’s sequestration was contrary to MCL 780.761.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 3, 2014
           h0930
                                                                                Clerk